significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug ep fat in re dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the primary business of defending privately held company with a total of six shareholders as of date in the firm had approximately full-time employees in order to further grow the firm signed a lease for office space in attorneys and one secretary issues the company is a the company is and hired two more the the plan was adopted on date and became effective on date as of date a total of employees were covered under the plan the company experienced temporary substantial business hardship as evidenced by net losses in income for and the loss is primarily a result of the reduced productivity of several attorneys due to maternity leave deaths in the immediate_family and personal health problems an additional smaller financial loss resulted from the indirect impact of the september tragedy the company has taken several steps to reduce expenses in an effort to recover from this hardship for and the shareholders have taken substantial reductions in salaries with further reductions decided on a bimonthly basis in date the company closed its office the company is also taking steps to increase revenues by hiring more attorneys and expanding to represent cities and counties with similar legal issues an amendment was adopted on date to freeze benefit accruals under the plan as of date as part of that amendment the plan will maintain the code sec_415 limits that were in effect before the enactment of the economic_growth_and_tax_relief_reconciliation_act_of_2001 in order to prevent additional liabilities from accruing an additional amendment became effective date which discontinues service for purposes of the year phase-in under sec_415 this waiver has been granted subject_to the following condition which you have agreed to the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payment for the plan_year ended date of the plan for the plan_year ending date by date if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the area manager if you have any questions concerning this matter please contact sincerely martin l pippins manager employee_plans actuarial group
